Citation Nr: 9905223	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
lung, acne, gastrointestinal, and sexual disorders as 
secondary Agent Orange (AO) exposure.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

The claims file contains a report of a rating decision dated 
in June 1981 wherein entitlement to service connection for 
hearing loss was denied.


On file is a report of a rating decision dated in September 
1988 wherein entitlement to service connection for tinnitus 
was denied.  In January 1989 the prior denial of entitlement 
to service connection for hearing loss was affirmed.  The 
veteran timely filed a notice of disagreement with the 
September 1988 determination and was issued a statement of 
the case as to the denials of service connection for both 
tinnitus and hearing loss.  A substantive appeal was not 
filed.  

The current claim for service connection for residuals of 
exposure to AO and an increased evaluation for PTSD was filed 
on February 29, 1996.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO denied entitlement to 
increased evaluations for PTSD and a low back wound with 
retained metallic fragment, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for tinnitus.  In August 
1996 the RO denied entitlement to service connection for 
chronic acquired lung, acne, gastrointestinal, and sexual 
disorders as secondary to AO exposure, and affirmed the 
denial of entitlement to an increased evaluation for PTSD.

In his October 1996 notice of disagreement, the veteran made 
clear that he was appealing the denial of entitlement to 
service connection for chronic acquired lung, acne, 
gastrointestinal and sexual disorders as secondary to AO 
exposure, an increased evaluation for PTSD, and the 
determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus.  He also made reference to service 
connection for hearing loss.  The RO noted his notice of 
disagreement as having been accepted as to all issues except 
with respect to service connection for hearing loss.







In a May 1997 letter to the veteran the RO acknowledge their 
acceptance of the veteran's notice of disagreement as to the 
denial of service connection for multiple disorders as 
secondary to AO exposure, whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for tinnitus, and an increased evaluation 
for PTSD, but that his appeal rights as to the previous 
denial of service connection for hearing loss had expired.  
However, the RO's statement of the case issued in July 1997 
was limited to the denial of service connection for multiple 
disorders as secondary to AO exposure, and an increased 
evaluation for PTSD.  

In September 1997 the RO affirmed the previous denial of 
entitlement to service connection for multiple disorders as 
secondary to AO exposure, and granted entitlement to an 
increased evaluation of 30 percent for PTSD effective 
February 29, 1996.  In correspondence to the veteran dated in 
October 1997, the RO advised the veteran they had notified 
him in their February 1989 letter that they were unable to 
grant service connection for hearing loss and in June 1996 
that they were unable to grant service connection for 
tinnitus.  It was requested that the veteran provide material 
evidence pursuant to reopening of the previously denied 
claims.

In a January 1998 statement on file the veteran affirmed his 
interest in obtaining service connection for multiple 
disorders as secondary to AO exposure, an increased 
evaluation for PTSD, and service connection for hearing loss 
and tinnitus.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus and entitlement to an increased 
evaluation for PTSD are addressed in the remand portion of 
this decision.



FINDING OF FACT

The claim of entitlement to service connection for chronic 
acquired lung, acne, gastrointestinal, and sexual disorders 
as secondary to AO exposure is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
acquired lung, acne, gastrointestinal, and sexual disorders 
as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran reported a 
history of shortness of breath when he completed the report 
of medical history portion of the preinduction physical 
examination conducted in April 1965.  The report of general 
medical examination in this regard was negative for any 
pertinent abnormalities.  The remainder of the service 
medical records including the July 1967 report of general 
medical examination for separation from active service 
contain no evidence or findings of chronic acquired lung, 
acne, gastrointestinal, or sexual disorders.  

The veteran's record of service (DD-214) shows he trained as 
a radio operator and served a tour of duty with the United 
States Army in Vietnam.  His decorations include a Purple 
Heart, Combat Infantryman's Badge, Vietnam Service Medal, and 
Vietnam Campaign Medal.

The March 1981 VA general medical examination of multiple 
body systems contains no evidence or findings of chronic 
acquired lung, acne, gastrointestinal, or sexual disorders.

On file are private treatment reports pertaining to inpatient 
and outpatient treatment of the veteran beginning in 1989.  
Hospitalization in December 1989 was for a perforated 
prepyloric ulcer, possible chronic gastric outlet obstruction 
secondary to peptic ulcer disease.  The record noted he had a 
15 to 16 year history of ulcer disease.  His medical history 
was noted as negative for any other serious medical problems.  
Additional treatment reports pertaining to treatment of 
gastrointestinal symptomatology are on file.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for peptic ulcer disease if disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition to law and regulations regarding service 
conection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).





If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied; chloracne or other acneiform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or some other disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57, 589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under § 3.309(e); acute 
and subacute peripheral neuropathy, and prostate cancer.  61 
Fed. Reg. 57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).



When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service conection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service conection for chronic 
acquired lung, acne, gastrointestinal, and sexual disorders 
as secondary to AO exposure must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for 
chronic acquired lung, acne, gastrointestinal and sexual 
disorders as secondary to AO exposure, the Board notes that 
such disorders were not shown in the veteran's service 
medical records.  Clinical evidence of a chronic acquired 
gastrointestinal disorder was not reported until more than 20 
years following the veteran's period of service.  The 
evidentiary record does not show that the veteran has chronic 
acquired lung, acne, or sexual disorders linked to his period 
of active service, much less as secondary to AO exposure.  
The veteran's claim that his post service reported 
gastrointestinal disorder is secondary to AO exposure is 
predicated upon his own unsubstantiated lay opinion.  He has 
not submitted competent medical evidence linking his post 
service gastrointestinal disability to AO exposure, nor in 
support of his claim that he has chronic acquired lung, acne, 
and sexual disorders as secondary to AO exposure.

The veteran is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As it 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find this claim well grounded.  Espiritu. 
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for chronic acquired lung, acne, 
gastrointestinal, and sexual disorders as secondary to AO 
exposure must be denied as not well grounded.  The Board 
notes that the veteran does not have any disorder recognized 
by VA as secondary to AO exposure.



The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim of entitlement to service conection 
for chronic acquired lung, acne, gastrointestinal and sexual 
disorders as secondary to AO exposure is not well grounded, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chronic acquired lung, 
acne, gastrointestinal, and sexual disorders, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The Board's review of the evidentiary record discloses the VA 
examiner acknowledged that he did not have the veteran's 
claims file available for review pursuant to his examination 
of the veteran in July 1997.  This fact renders the subject 
examination inadequate for rating purposes.  See e.g., 
38 C.F.R. § 4.1 (1998) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

As the veteran filed a notice of disagreement with the June 
1996 rating decision wherein the RO, among other things, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for tinnitus, this issue has been placed in 
appellate status and requires issuance of a statement of the 
case.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of the issue of entitlement 
to an increased evaluation for PTSD pending a remand of the 
case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since July 1997.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to ascertain the nature and 
extent of severity of his PTSD.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating psychiatric 
disorders should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s). If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and a separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD on the veteran's 
social and occupational functioning.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD.

5.  The RO should issue a statement of t 
he case as to the determination that new 
and material evidence had not been 
submitted to reopen a claim of 
entitlement to service connection for 
tinnitus.  The veteran should be notified 
of his right to file a substantive appeal 
in this regard.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded. Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

